Title: From George Washington to Jonathan Trumbull, Sr., 20 June 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Dear Sir
Head Quarters Camp at Middle Brook June 20th 1777

General Howe has suddenly quitted his new Post between Somerset and Brunswic, and has returned to his old situation. The whole design of his making his late movement this way may possibly have been to induce us to draw off our Troops from Peekskill; though I think it most probable, that he was disappointed in his expectations of the manner in which we should act, and that finding the People turned out with great spirit to strengthen our opposition, he concluded it most prudent to relinquish his intentions, and resume his former position—But lest the first supposition should be true, I have ordered Generals McDougall and Glover not to proceed—If they are at a distance from Peekskill, they are to halt where they are; and if they are near it, they are to go back—You will cease sending any more on.
General Schuyler writes to me, that from some intelligence he had lately received, there was reason to apprehend General Burgoyne was making preparation for an immediate attack upon Ticonderoga, and on that account, requests a Reinforcement; but as the alarm may, very likely, prove false, until we have further evidence that such an event is about to take place, I do not think it advisable to lessen our force on this Quarter, by sending them to where, perhaps, they may not be wanted.
It will be proper you should keep in view, that the Enemy’s motions, must, of necessity, be in concert, & if they operate to the Northward, you will undoubtedly have a visit your way, besides, being continually

prepared for this casualty, it will be highly useful, to use every method of gaining intelligence from New-York—The most effectual means of doing this, is to have persons frequently going into, and coming out from the City. I am with Regard Dr Sir Your most obedient Servant

G: Washington

